Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Ranganath Kothamasu (System health monitoring and prognostics - a review of current paradigms and practices, 2006, 13 pages) describes Maintenance of a system usually starts with the objective to minimize the catastrophic failures that cripple the system. Though time-based maintenance or breakdown maintenance are simpler to implement, condition-based maintenance is gaining popularity because of its proactive approach. Condition-based maintenance is a detailed analytical process that requires in some cases elaborate instrumentation and in most cases complicated modeling techniques. So, it is quite necessary to carryout a requirement analysis prior to implementation of such an effort. Though the challenges in process control and fault diagnosis are different, artificial intelligence approaches have been shown to be effective for both applications. The modeling of the failure mechanism or process control starts with data collection. Data cleansing is extremely important, particularly in the case of adaptive control. Machine models are usually developed for both applications, 

	 Gyuhae Park (Overview of Piezoelectric Impedance-Based Health Monitoring and Path Forward, The Shock and Vibration Digest, Vol. 35, No. 6, November 2003 451–463, ©2003 Sage Publications) describes the importance and effectiveness of impedance-based structural health monitoring from both hardware and software standpoints. Impedance-based structural health monitoring techniques have been developed as a promising tool for real-time 

	Ginestet (US 2015/0374328 A1) describes A fetal and maternal monitoring system is provided, including one or more sensing devices, a central control 

	Horseman (US 2014/0163331 A1) describes the need for a health monitoring system that provides for assessment of employees in their day-to-day work environment, that reduce the effort required to take part in a health program, that continuously monitors the employees' health in their day-to-day work environments, that rapidly identifies and predicts health issues for the employees, and that provides frequent (e.g. real-time) feedback that can be used dynamically adjust the employee's day-to-day activities to improve the employees' health and/or to help prevent the predicted health issues from escalating into an actual health conditions. Applicant has recognized that, although existing health programs provide some level of health monitoring, the complexities associated with employees having to proactively take part in health 

	Goldberg (US 2013/0018668 A1) describes methods, systems, software, user interfaces and devices for managing health care to be provided to a group of members so as to identify and/or monitor members actually or possibly in need of care, and seeking to provide such care before more serious or more expensive care is needed. In this embodiment, members are identified for monitoring based on data such as medical history and/or initial measurements related to one or more medical conditions such as high blood pressure. Measurements are taken on such members and provided to a database. The database processes the measurements and provides data which indicates, or from which can be determined, a need for health care. Members in such need are notified of the need. Such members may be encouraged to obtain the health care and/or arrangements may be made to provide such members with the health care. Embodiments of the invention contemplate using devices operated without the aid of health care or other professionals, e.g., a portable device which a member carries, or a device which a member uses at home or a place of business, operated by a member, or automatically, etc. Measurements may also be taken in facilities of health care providers. Measurement data and other information .
	Allowable Subject Matter
2.	Claims 1-7, 10-19 and 22-24 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 13 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of an equipment health state monitoring method adapted to monitor an equipment having a preconfigured monitored part, with the monitoring method comprising:
generating a data depth model as the equipment health state index model 
according to the training dataset; and wherein generating the equipment health state indices, each respectively according to each of the second parameters and the equipment health state index model comprises: performing a random projection for randomly projecting the training dataset and each of the second parameters to a plurality of one-dimensional vectors; calculating a depth value relative to the projected training dataset, for each of the projected second parameters; and calculating an average value of said calculated depth values after a plurality of random projections, and serving the average value as a respective one of the equipment health state indices. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged 
Claims 2-7 and 10-12 are allowed due to their dependency on claim 1.

Regarding claim 13:
The primary reason for the allowance of claim 13 is the inclusion of 
An equipment health state monitoring system adapted to monitor an equipment having a preconfigured monitored part and at least one sensor, the monitoring system comprising: wherein the model generating device further generates a data depth model according to the training dataset, takes the data depth model as the equipment health state index model and randomly projects the training dataset and each of the second parameters to a plurality of one-dimensional vectors; and wherein the index converting device further calculates a depth value relative to the projected training dataset for each of the projected second parameters, and calculates an average value of said calculated depth values after a plurality of random projections, and serves the average value as a respective one of the equipment health state indices.It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 14-19 and 22-24 are allowed due to their dependency on claim 13.




Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
August 3, 2021